Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,109,207. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present applications are found in U.S. Patent No. 11,109,207 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of U.S. Patent No. 11,109,207:
Pending Application 17462914
U.S. Patent No. 11,109,207
Claim 1, A method for maximizing a communication range of a loT device to facilitate long-range, narrowband wireless transmission of data, the method comprising: receiving data from the IoT device, the IoT device generating the data at a first frequency greater than a maximum frequency required for Near Vertical Incidence Skywave (NVIS) communications; converting the data to a second frequency sufficient for NVIS communications; and transmitting the data at the second frequency from an NVIS antenna associated with the sensor.
Claim 1,  A method for maximizing a communication range of a IoT device to facilitate long-range, narrowband wireless transmission of data, the method comprising: receiving data from the IoT device, the IoT device generating the data at a first frequency greater than a minimum frequency required for Near Vertical Incidence Skywave (NVIS) communications; converting the data to a second frequency sufficient for NVIS communications; and transmitting the data at the second frequency from an NVIS antenna associated with the sensor.

	
4.	The claims of the instant application encompass the same subject matter except the instant “ receiving data from the IoT device, the IoT device generating the data at a first frequency greater than a maximum frequency required for Near Vertical Incidence Skywave (NVIS) communications” whereas the U.S. Patent No. 11,109,207 claims are  to “receiving data from the IoT device, the IoT device generating the data at a first frequency greater than a minimum frequency required for Near Vertical Incidence Skywave (NVIS) communications”.  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to implement U.S. Patent No. 11,109,207 “the IoT device generating the data at a first frequency greater than a minimum frequency required for Near Vertical Incidence Skywave (NVIS) communications” as  “the IoT device generating the data at a first frequency greater than a maximum frequency required for Near Vertical Incidence Skywave (NVIS) communications” because it was well known to have variance in frequency levels from minimum to maximum levels and determination of frequencies that best support an efficient quality of service.
	Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 11,109,207and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 11,109,207 in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Allowable Subject Matter
5.	Claims 1-11 would be allowable if terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647